  Case 1:19-mc-00342-LPS Document 9 Filed 12/11/19 Page 1 of 2 PageID #: 68



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


PHILLIPS PETROLEUM COMPNAY       :
VENEZUELA LIMITED and            :
CONOCOPHILLIPS PETROZUEATA B.V., :
                                 :
                Plaintiffs,      :
                                 :
            v.                   :                     C.A. No.: 19-mc-00342-LPS
                                 :
PETRÓLEOS DE VENEZUELA, S.A.,    :
CORPOGUANIPA, S.A., and PDVSA    :
PETRÓLEO, S.A.,                  :
                                 :
                Defendants.      :

 STIPULATION AND ORDER GOVERNING BRIEFING ON PLAINTIFFS’ MOTION
 FOR AN ORDER AUTHORIZING THE ISSUANCE OF A WRIT OF FIERI FACIAS

       WHEREAS, on November 26, 2019, Plaintiffs Phillips Petroleum Company Venezuela

Limited and ConocoPhillips Petrozuata B.V. (“Plaintiffs”) filed a Clerk’s Certification of a

Judgment to be Registered in Another District (D.I. 1) against Defendants Petróleos de Venezuela,

S.A., Corpoguanipa, S.A., and PDVSA Petróleo, S.A. (“Defendants”), and moved pursuant to

Federal Rule of Civil Procedure 69, 10 Del. C. § 5031, and 8 Del. C. § 324, and 28 U.S.C. §

1610(c), for an order authorizing the issuance of the Plaintiffs’ proposed writ of fieri facias against

the shares of PDV Holding, Inc. (“PDVH”) owned by Defendant Petróleos de Venezuela, S.A.

(“PDVSA”), (D.I. 2), and filed a supporting Opening Brief and supporting Declaration (D.I. 3 &

4);

       WHEREAS, on December 10, 2019, Defendants filed entries of appearance (D.I. 6 & 7)

and a Motion to Set Briefing Schedule on Plaintiffs’ Motion for an Order Authorizing the Issuance

of a Writ of Fieri Facias (D.I. 8);
  Case 1:19-mc-00342-LPS Document 9 Filed 12/11/19 Page 2 of 2 PageID #: 69



       WHEREAS, the parties wish to resolve the Motion to Set Briefing Schedule on Plaintiffs’

Motion for an Order Authorizing the Issuance of a Writ of Fieri Facias (D.I. 8);

       WHEREAS, Defendants make this submission without waiving any rights or defenses that

may be available to it and/or its property, including any defense under the FSIA;

       IT IS HEREBY STIPULATED, SUBJECT TO THE APPROVAL OF THE COURT, that:

       1.      Defendants shall file their response to the Motion on or before January 6, 2020;

       2.      Plaintiffs shall file any reply in support of the Motion on or before January 20,

               2020;

 ROSS ARONSTAM & MORITZ LLP                         HEYMAN ENERIO
                                                    GATTUSO & HIRZEL LLP

 /s/ Anne M. Steadman                               /s/ Samuel T. Hirzel
 Garrett B. Moritz (Bar No. 5646)                   Samuel T. Hirzel, II (# 4415)
 Anne M. Steadman (Bar No. 6221)                    300 Delaware Avenue, Suite 200
 100 S. West Street, Suite 400                      Wilmington, DE 19801
 Wilmington, Delaware 19801                         (302) 472-7300
 (302) 576-1600                                     shirzel@hegh.law
 gmoritz@ramllp.com
 asteadman@ramllp.com                               OF COUNSEL:

 OF COUNSEL:                                        Joseph D. Pizzurro
                                                    Kevin A. Meehan
 Michael S. Kim                                     CURTIS, MALLET-PREVOST,
 Marcus J. Green                                    COLT & MOSLE LLP
 Josef M. Klazen                                    101 Park Avenue
 KOBRE & KIM LLP                                    New York, NY 10178
 800 Third Avenue                                   (212) 696-6000
 New York, New York 10022                           jpizzurro@curtis.com
 (212) 488-1200                                     pbehmke@curtis.com
 michael.kim@kobrekim.com                           kmeehan@curtis.com
 marcus.green@kobrekim.com                          jmosse@curtis.com
 jef.klazen@kobrekim.com
 Attorneys for Plaintiffs                           Attorneys for Defendants

SO ORDERED, this __ day of December, 2019.

                                             ________________________
                                             United State District Judge



                                                2
